ACCEPTED
                                                                            03-14-00701-CR
                                                                                    7322958
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                     10/12/2015 12:00:00 AM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                       NO. 03-14-00701-CR

BARRY PIZZO                       §   IN THE               FILED IN
                                                    3rd COURT OF APPEALS
                                  §                     AUSTIN, TEXAS
VS.                               §   THIRD    COURT
                                                   10/12/2015 12:00:00 AM
                                  §                   JEFFREY D. KYLE
                                                            Clerk
STATE OF TEXAS                    §   OF APPEALS

   MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes BARRY PIZZO, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time

to file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of

Appellate Procedure, and for good cause shows the following:

      1.   This case is on appeal from the 207TH Judicial District

Court of Comal County, Texas.

      2.   The case below was styled the STATE OF TEXAS vs. BARRY

PIZZO, and numbered CR-2013-146.

      3.   Appellant was convicted of two counts of TAMPERING WITH

OR FABRICATING PHYSICAL EVIDENCE, felony offenses.

      4.   Appellant was sentenced to imprisonment for LIFE in the

Texas Department of Criminal Justice on counts one and two.

      5.   Notice of appeal was given on November 5, 2014.

      6.   The clerk's record was filed on February 5, 2015; the
reporter's record was filed on March 11, 2015.

     7.    Appellant’s brief is due on August 24, 2015.

     8.    Appellant requests an extension of time to 30 days after the

Comal Count District Clerk and/or the Official Court Reporter for the

207th Judicial District Court of Comal County, Texas supplement the

reporter’s record in this cause.

     9.    Current counsel has received two prior extensions to file

the brief in this cause.

     10.   Defendant is presently incarcerated.

     11.   Appellant relies on the following facts as good cause for the

requested extension:

     Counsel for Appellant was appointed on June 8, 2015. The

court reporter’s transcript is thirteen (13) volumes long.

     Counsel for Appellant has identified that a potential speedy trial

issue to be briefed. The reporter’s record must be supplemented for

the issue to be adequately briefed.

     Additionally, the evidence in the instant matter is voluminous

filling two library carts in the offices of the Clerk for this Court.

Counsel for Appellant continues to review the evidence associated with

this matter.
       Counsel for appellant requests an additional thirty (30) days to

file   appellant’s   brief   following   the   appellate   record   being

supplemented.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that

this Court grant this Motion To Extend Time to File Appellant's Brief,

and for such other and further relief as the Court may deem

appropriate.

                                  Respectfully submitted,

                                  The Pastrano Law Firm, P.C.
                                  The Old Cotton Exchange Building
                                  202 Travis Street, Suite 307
                                  Houston, Texas 77002
                                  713.222.1100-telephone
                                  832.218.7114-facsimile



                                  By:_______________________________
                                    E. CHEVO PASTRANO
                                    State Bar No. 24037240
                                    chevo@pastranolaw.com

                                     ATTORNEY FOR APPELLANT
                     CERTIFICATE OF SERVICE

     This is to certify that on October 11, 2015, a true and correct

copy of the above and foregoing document was served on the District

Attorney's Office, Comal County, Texas, via facsimile and/or email.




                                  E. Chevo Pastrano




                  CERTIFICATE OF CONFERENCE

     This is to certify that on or before August 24, 2015, this office

conferred with Mr. Josh Presley of the Comal County District

Attorney’s Office and the State has no objection to the motion for

extension of time to file Appellant’s brief.




                                  E. Chevo Pastrano
STATE OF TEXAS                   §
                                 §
COUNTY OF HARRIS                 §


                            AFFIDAVIT

     BEFORE ME, the undersigned authority, on this day personally

appeared E. Chevo Pastrano, who after being duly sworn stated:

     "I am the attorney for the appellant in the above numbered

     and entitled cause. I have read the foregoing Motion To

     Extend Time to File Appellant's Brief and swear that all of

     the allegations of fact contained therein are true and

     correct."




                               E. Chevo Pastrano
                               Affiant


     SUBSCRIBED AND SWORN TO BEFORE ME on October 11,

2015, to certify which witness my hand and seal of office.




                               Notary Public, State of Texas